DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 6/15/2022.  Claims 1-20 remain pending for consideration on the merits.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180164017) in view of Miller et al (US 20190093938).
Regarding claims 1, Jeong teaches a refrigerator (300) comprising: a main body (310)  having a refrigerating compartment (321) and a freezing compartment (322); a refrigerating compartment door (330) rotatably coupled to the main body to open and close at least a part of the refrigerating compartment (Fig. 9), and including an ice-making compartment (340) and a dispenser (350) on a front surface of the refrigerating compartment door (Fig 9); an auxiliary door (336) coupled to the refrigerating compartment door, to open and close the ice-making compartment (Fig 9), such that the auxiliary door is configured to allow a user (paragraphs 0088-0090) to access the ice-making compartment with the refrigerating compartment door closed (paragraphs 0088-0090); the auxiliary door having an opening (opening adjacent 350 when door is closed) corresponding to the dispenser and configured such that the user can access the dispenser with the auxiliary door closed (Fig. 9) but fails to teach a freezing compartment having a storage space to store food and a heat exchange space in which an evaporator is disposed, a cold air duct connecting the ice-making compartment to the freezing compartment to cool the ice-making compartment, the cold air duct including a recovery duct coupled to the ice making compartment and the heat exchange space of the freezing compartment.
However, Miller teaches a freezing compartment (124) having a storage space to store food (Fig. 2) and a heat exchange space (area with 188a) in which an evaporator (188a) is disposed, a cold air duct (166, 168) connecting the ice-making compartment to the freezing compartment to cool the ice-making compartment, the cold air duct including a recovery duct (168) coupled to the ice making compartment and the heat exchange space of the freezing compartment (Fig. 2) to provide efficient ice making.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Jeong to include a freezing compartment having a storage space to store food and a heat exchange space in which an evaporator is disposed, a cold air duct connecting the ice-making compartment to the freezing compartment to cool the ice-making compartment, the cold air duct including a recovery duct coupled to the ice making compartment and the heat exchange space of the freezing compartment in view of the teachings of Miller t to provide efficient ice making.
Regarding claim 2, the combined teachings teach the freezing compartment includes the cold air duct includes a supply duct (166, paragraph 0037 of Miller) configured to supply cold air from the heat exchange space to the ice-making compartment and the recovery duct is configured to recover cold air from the ice-making compartment to the heat exchange space (paragraph 0037 of Miller).
Regarding claim 3, the combined teachings teach the supply duct includes a main body supply duct (166, paragraph 0037 of Miller) in the main body and a door supply duct (212 of Miller) in the refrigerating compartment door, and when the refrigerating compartment door is closed (paragraph 0037, 0043-0044 of Miller), the main body supply duct and the door supply duct are connected to each other (paragraph 0037, 0043-0044 of Miller), and when the refrigerating compartment door is opened, the main body supply duct and the door supply duct are separated from each other (Fig. 3 of Miller).
Regarding claim 4, the combined teachings teach the recovery duct includes a main body recovery duct (168 of Miller) in the main body and a door recovery duct (214 of Miller) in the refrigerating compartment door, and when the refrigerating compartment door is closed (paragraph 0037, 0043-0044 of Miller), the main body recovery duct and the door recovery duct are connected to each other (paragraph 0037, 0043-0044 of Miller), and when the refrigerating compartment door is opened, the main body recovery duct and the door recovery duct are separated from each other (Fig. 3 of Miller).
Regarding claim 5, the combined teachings teach an evaporator duct (Fig. 3 of Miller) in the freezing compartment to divide the freezing compartment into the storage space and the heat exchange space, wherein the cold air duct is coupled to the evaporator duct (Fig. 3, paragraph 0037, 0043-0044 of Miller).
Regarding claim 7, the combined teachings teach the front surface of the refrigerating compartment door includes a door front plate (31 of Jeong), and the refrigerating compartment door includes a door rear plate (32 of Jeong) forming a rear surface of the refrigerating compartment door, and an insulator (33 of Jeong) provided between the door front plate and the door rear plate.
Regarding claim 8, the combined teachings teach the dispenser includes a dispenser housing (area housing 350 of Jeong) recessed to form a dispensing space (53 of Jeong), a chute (51 of Jeong) configured to guide ice of the ice-making compartment to the dispensing space, and a lever (55 of Jeong) configured to be manipulated by the user to operate the dispenser.
Regarding claim 9, the combined teachings teach the door front plate includes a dispenser installation hole (Fig. 7 of Jeong) that is open to install the dispenser housing therein.
Regarding claim 10, the combined teachings teach the door front plate includes a bottom surface (Fig. 7 of Jeong) forming a lower surface of the ice making compartment, and the bottom surface is formed with an ice pathway hole (discharging hold, Fig. 7, paragraph 0052 of Jeong) configured to communicate the ice-making compartment with the chute.
Regarding claim 11, the combined teachings teach the dispenser includes a chute opening/closing device (52 of Jeong) to open and close the chute.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180335246) in view of Miller et al (US 20190093938) in further view of Lee (US 20060096310).
Regarding claim 6, the combined teachings teach the invention as described above but fail to explicitly teach a damper in the evaporator duct to control supply of cold air into the ice making compartment through the cold air duct.
However, Lee teaches a damper (damper, paragraph 0068) in the evaporator duct (59) to control supply of cold air into the ice making compartment through the cold air duct to control the amount of cooling air.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a damper in the evaporator duct to control supply of cold air into the ice making compartment through the cold air duct. in view of the teachings of Lee to control the amount of cooling air.
Claims 12-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180164017) in view of Miller et al (US 20190093938) in further view of Kim et al (KR 20150107232).
Regarding claim 12, the combined teachings teach the invention as described above but fails to explicitly teach the door front plate includes a water filter accommodating portion recessed therein to accommodate a water filter configured to purify water therein.
However, Kim teaches the door front plate includes a water filter accommodating portion (117) recessed therein to accommodate a water filter (40) configured to purify water therein to efficiently filter water.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of combined teachings to include the door front plate includes a water filter accommodating portion recessed therein to accommodate a water filter configured to purify water therein in view of the teachings of Kim to efficiently filter water.
Regarding claims 13, the combined teachings teach the door rear plate includes a water tank accommodating portion (115 of Kim) recessed therein to accommodate a water tank (50 of Kim) configured to store water therein to efficiently store water.
Regarding claim 14, the combined teachings teach a valve (60 of Kim) in the water tank accommodating portion and configured to control supply of water purified by the water filter into the water tank or the ice making compartment (paragraph 0047 of Kim).
Regarding claim 15, the combined teachings teaches all the limitations of claim 15. See rejections of claims 1, 12-14.
Regarding claims 16-17, the combined teachings teaches all the limitations of the claims. See rejections of claim 1.
Regarding claims 18-19, the combined teachings teaches all the limitations of the claims. See rejections of claims 1-2.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180335246) in view of Miller et al (US 20190093938) and Kim et al (KR 20150107232)in further view of Lee (US 20060096310).
Regarding claim 20, the combined teachings teaches all the limitations of claim 15. See rejections of claim 6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763